Per Curiam
Petitioner has filed in this court petition to mandate respondent to take certain action with reference to his motion to vacate and set aside the judgment of conviction in respondent court for assault and battery with intent to commit a felony.
It is well settled a petition for mandamus cannot be brought by a person in his individual or personal capacity, but must be brought in the name of the State of Indiana on relation of the party in interest. The petition is therefore fatally defective.
See: Jackson v. State, Reeves, Judge (1956), 235 Ind. 704, 134 N. E. 2d 551, and cases therein cited.
Petition denied.
Note. — Reported in 147 N. E. 2d 546.